BY THE COURT:
This matter is before this court on a “suggestion of.mootness” filed by the District Judge, and on Respondent Singletary’s “motion to withdraw March 10, 1998 opinion for mootness.” Both pleadings show that five days before this court’s published order issued, the district judge resolved Petitioner’s habeas corpus, petition, thus mooting the present petition for writ of mandamus. Unfortunately, none of the parties to this action informed this court of the existence of the March 5, 1998 order until April Í3, 1998, more than a month after this court’s order issued.
As this petition was moot when this court issued its 3/10/98 order, that order, published at 136 F.3d 1279, and the writ of mandamus itself, are RECALLED AND VACATED. See Gomez v. United States District Court, 966 F.2d 463 (9th Cir.1992).